USCA4 Appeal: 20-7509      Doc: 13         Filed: 04/20/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7509


        KEVEN A. MORGAN,

                             Petitioner - Appellant,

                      v.

        STATE OF NORTH CAROLINA,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:19-hc-02153-M)


        Submitted: February 25, 2022                                      Decided: April 20, 2022


        Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Keven A. Morgan, Appellant Pro Se. Jonathan Porter Babb, Sr., Special Deputy Attorney
        General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7509      Doc: 13         Filed: 04/20/2022     Pg: 2 of 2




        PER CURIAM:

               Keven A. Morgan seeks to appeal the district court’s order denying relief on his

        28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

        U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Morgan has not made

        the requisite showing. Accordingly, we deny his motion for a certificate of appealability

        and dismiss the appeal. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       DISMISSED




                                                     2